Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

2.	Applicant’s arguments see pages 4-12, filed on 12/28/21, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered but are not persuasive.	

3.          With respect to applicant’s remarks regarding rejected claims on pages 4-7, the examiner respectfully disagrees.  
             First, the current Applicants’ publication, (U.S. Pub. No. 2021/0381990) paragraphs [0025, 0026] defines pinhole lens as the following: “The lens 20 is defined pinhole because it uses the pinhole principle, i.e. a small hole 4 (hereinafter called “pinhole”) capable of projecting light … the pinhole 4 is placed at the distal end of the lens 20”.  
           Worster’s reference disclosed “illuminating light passes through a pinhole, and the image of this pinhole is then cast by the system optics on the sample to be viewed. The light scattering from the sample returns through the system optics to the pinhole, but only light from the focal plane of the imaging (objective) lens returns through the pinhole”, (column 6, lines 21-30).  Therefore, the pinhole lens of current Application is not different from the system optics/lens with pinhole in Worster’s reference, that is the system lens 204, 208, 211, 205 in figure 2. 
Second, current claim 1 disclosed “a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected”.  Worster’s reference disclosed “Spatial filter 204 consists of optics which expand the beam and then focus it on a pinhole aperture”, (column 7, lines 4-5), “According to the principles of confocal imaging, the light striking wafer 206 is scattered and a portion of the light reflected back into objective lens 205, returning through the optical path described above … The light continues back along the path through the field lens, scan lens 208, and mirrors of X-Y scanner 207 until the light reaches the pinhole aperture of spatial filter 204 … and is imaged on the photodetector 212”, (column 8, lines 17-36; Figure 2, the pinhole aperture of spatial filter 204 is placed at the distal end of system lens 204, 208, 211, 205).  To the Examiner point of view, Worster’s system lens 204, 208, 211, 205 with pinhole aperture of spatial filter 204 is not different from a pinhole lens.  In the other words, Worster clearly teaches the pinhole aperture of spatial filter 204, placed at a distal end of the pinhole system lens 204, 208, 211, 205.  
            Third, current claim 1 disclosed “a front optical group suitable to receive the rays which cross the pinhole”.  Worster’s reference, the following figure 2 disclosed lens 208, tube lens 211, objective lens 205 to receive the reflected rays B emitted from the object 206, and the reflected rays B cross the pinhole of the spatial filter 204.  In the other words, lens 208, the tube lens 211 and objective lens 205 are not different from a front optical group.  
            Fourth, current claim 1 disclosed “the front optical group is configured to focus, on the rear optical group, the rays which cross the pinhole, and wherein the rear optical group is configured to focus, on the sensor, the rays received from the front optical group”.  Worster’s reference, figure 2 disclosed polarized beam splitter 203 is not different from the rear optical group.  The following figure 2 also disclosed the reflected rays B cross the pinhole of the spatial  rear optical group 203 is configured to focus on the photodetector 212.  Wherein, ray B is received and focused from the front optical group of lens 208, tube lens 211 and objective lens 205.  
4.          With respect to applicant’s remarks regarding rejected claims on pages 7-8, the examiner respectfully disagrees.  
              Applicants argue “in FIG. 12 of Ishihara, diaphragm 11 is placed between lenses 12a and 12b, not placed at placed at a distal end of the pinhole lens to capture rays from an object to be inspected”.  The current claim 1 disclosed “a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected”.  According to figure 5 of Ishahara, the combined diaphragm 11 and lens 12a is not different from a pinhole lens, and this pinhole lens capturing rays from object O to be inspected, (please see the explanation in paragraph 3 the first part above for definition of a pinhole lens).  Further, Applicants agree that “the pinhole (also known as a stop or diaphragm) of the system”.  Therefore, the Rejection is smooth and sustained.
          Further, another interpretation of figure 5 of Ishihara for rejecting claim 1 as the following.  Please see the following rejection. 

5.          With respect to applicant’s remarks regarding rejected claims on pages 9-11, the examiner respectfully disagrees.  As the explanation in paragraphs 3-4 above, independent claim 1 is not allowable, therefore the dependent claims 2, 3, 8, 9, 10, cannot be allowable.  Further amendment for independent claim 1 to overcome the prior art is required.

6.        Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worster et al. (U.S. Pat. No. 5,479,252). Hereafter “Worster”.
             Regarding Claim 1, Worster teaches 
             a pinhole lens optically coupled to a sensor, (column 6, lines 21-30; Column 7, lines 4-12), wherein the pinhole lens comprises:
             a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected, (column 8, lines 17-36; Figure 2, the pinhole aperture of spatial filter 204 is placed at the distal end of system lens 204, 208, 211, 205.  Please see the explanation in paragraph 3 above); 
             a front optical group suitable to receive the rays which cross the pinhole, (the following figure 2 disclosed tube lens 211, objective lens 205 to receive the reflected rays B emitted from 
               a rear optical group, (figure 2 disclosed polarized beam splitter 203 is not different from the rear optical group), 
               wherein the front optical group is configured to focus, on the rear optical group, the rays which cross the pinhole, and wherein the rear optical group is configured to focus on the sensor, the rays received from the front optical group, (the following figure 2 disclosed polarized beam splitter 203 is not different from the rear optical group, the reflected rays B cross the pinhole of the spatial filter 204, and the rear optical group 203, is configured to focus on the photodetector 212.  Wherein, ray B is received and focused from the front optical group of lens 208, tube lens 211 and objective lens 205.  Please see the explanation in paragraph 3 above).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2181
    1740
    media_image1.png
    Greyscale



10.	Claims 1, 6-7, 11, are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (U.S. Pat. No. 5,737,084). Hereafter “Ishihara”.
             Regarding Claim 1, Ishihara teaches 
             a pinhole lens optically coupled to a sensor, (figure 5, the diaphragm 11 and lens 12a combine is not different from a pinhole lens.  Figure 10, the combined diaphragm 11 and lens 12a is not different from pinhole lens optically coupled to a sensor 25.  Please see the pinhole lens), wherein the pinhole lens comprises: 
             a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected, (the following figures 5, 10, diaphragm 11 is not different from a pinhole, placed at a distal end of lens 12a, to capture reflected light beams reflected from an object O.  The combination of diaphragm 11 and lens 12a is not different from the pinhole lens.  Please see the explanation in paragraph 3 the first part above for definition of a pinhole lens);  
             a front optical group suitable to receive the rays which cross the pinhole, (figures 5, 10, lenses 12a, are not different from a front optical group, to receive the rays which cross the diaphragm 11);
               a rear optical group, (figures 5, 10, lens 23 is not different from a rear optical group),
               wherein the front optical group is configured to focus, on the rear optical group, (figures 5, 10, lens 12a is not different from the front optical group, which is configured to focus reflected light beam on lens 23, which is not different from the rear optical group), the rays which cross the pinhole, (figures 5, 10, reflected beam crosses the pinhole 11) and wherein the rear optical group is configured to focus on the sensor, the rays received from the front optical group, (figures 5, 10, lens 12a  is not different from the front optical group, lens 23 is not different from the rear optical group, focus reflected light beam onto photodetector 25; Column 8, lines 58-61).  

             Regarding Claim 11, Ishihara teaches the front optical group is positioned between the pinhole and the rear optical group, (figures 5, 10, lens 23 is not different from a rear optical 

             Another interpretation of figure 5 for rejecting claim 1 as the following:
             Regarding Claim 1, Ishihara teaches 
             a pinhole lens optically coupled to a sensor, (figure 5, pinhole array 19 and lens array 17 is not different from a pinhole lens.  Figure 10, pinhole array 19 and lens array 17 is not different from pinhole lens optically coupled to a sensor 25.  Please see the explanation in paragraph 3 the first part above for definition of a pinhole lens), wherein the pinhole lens comprises:
             a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected, (the following figures 5, 10, pinhole array 19 is not different from a pinhole, placed at a distal end of lens array 17, to capture reflected light beams reflected from an object O.  The combination of pinhole array 19 and lens array 17 is not different from the pinhole lens.  Please see the explanation in paragraph 3 the first part above for definition of a pinhole lens);   
             a front optical group suitable to receive the rays which cross the pinhole, (figures 5, 10, lens array 17 is not different from a front optical group, to receive the rays which cross the pinhole array 17);  
               a rear optical group, (figures 5, 10, lens 23 is not different from a rear optical group),
               wherein the front optical group is configured to focus, on the rear optical group, (figures 5, 10, lens array 17is not different from the front optical group, which is configured to focus reflected light beam on lens 23, which is not different from the rear optical group), the rays which cross the pinhole, (figures 5, 10, reflected beam crosses the pinhole 19) and wherein the rear optical group is configured to focus on the sensor, the rays received from the front optical 


             Regarding Claim 6, Ishihara teaches the front optical group comprises refractive elements, (figures 5, quarter wave plate 22 is not different from refractive elements). 

             Regarding Claim 7, Ishihara teaches the front optical group comprises reflecting mirrors alone, (figures 1, 2, element 2; Figures 5, 10, optical element 21 is not different from a mirror).
             Regarding Claim 11, Ishihara teaches the front optical group is positioned between the pinhole and the rear optical group, (figures 5, 10, lens 23 is not different from a rear optical group, lens array 17, are not different from a front optical group, pinhole array 19 is not different from a pinhole).

             Regarding Claim 11, Ishihara teaches the front optical group is positioned between the pinhole and the rear optical group, (figures 5, 10, lens 23 is not different from a rear optical group, lenses 17, are not different from a front optical group, pinhole 19 is not different from a pinhole).
Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claim(s) 2, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Worster et al. (U.S. Pat. No. 5,479,252), or over Ishihara (U.S. Pat. No. 5,737,084). Hereafter “Worster” or “Ishihara”.
   Regarding Claim(s) 2, 9, Worster or Ishihara teaches all the limitations of claim 1 as stated above except for the pinhole has a diameter between 0.1 and 2 mm, and the sensor has a diagonal selected from: 1/2", 1/3”, 2/3”, 1”, 1.1”, 4/4”, and full frame.  The selection of pinhole diameter range or sensor diagonal or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate diameter range for the pinhole, and appropriate sensor diagonal, for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

14.          Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worster et al. (U.S. Pat. No. 5,479,252), or over Ishihara (U.S. Pat. No. 5,737,084), further in view of Nakayama et al. (U.S. Pub. No. 2002/0057428). Hereafter “Worster”, “Ishihara”, “Nakayama”.
               Regarding Claim(s) 3, Worster or Ishihara teaches all the limitations of claim 1 as stated above except for elements for adjusting a distance between the front and rear optical group and a surface of the sensor for focusing the lens.  Ishihara teaches in figure 8, reflected light beams focused on sensor 25, depend on focal lengths fa and fb of lens group 23a, 23b.  It is inherent that there must be an element for adjusting a distance between the rear optical group lens 23a, 23b and a surface of the sensor 25, for focusing this lens group.  Further, Nakayama also teaches limitation, (figure 9, lenses 2, 3, 31, camera 30, CCD sensor 32; [0181].  It is inherent that there must be an element for adjusting a distance between adjusting lenses 2, 3, 31, and sensor 32).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Worster or Ishihara by having elements for adjusting a distance between the optical group and a surface of the sensor in order to focus light beam on to sensor for detecting.

15.          Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worster et al. (U.S. Pat. No. 5,479,252), or over Ishihara (U.S. Pat. No. 5,737,084), further in view of Shaked et al. (U.S. Pub. No. 2015/0049343). Hereafter “Worster”, “Ishihara”, “Shaked”.
               Regarding Claim(s) 8, Worster or Ishihara teaches the rays passing through the pinhole as indicated in claim 1 above.  Although Worster or Ishihara do not teach a primary mirror configured to reflect, a secondary mirror suitable to receive the rays reflected by the primary 

16          Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worster et al. (U.S. Pat. No. 5,479,252), or over Ishihara (U.S. Pat. No. 5,737,084), further in view of   Oskotsky et al. (U.S. Pat. No. 7,768,642). Hereafter “Worster”, “Ishihara”, “Oskotsky”. 
               Regarding Claim(s) 10, although Worster or Ishihara do not teach catadioptric elements, Oskotsky teaches, (Abstract, claims 20-32).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Worster or Ishihara by having catadioptric elements in order to implement effective imaging spectrometer, (Abstract, claims 20-32).  

Allowable Subject Matter
17.          Claims 5, 12-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 5. 
19.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a visual inspection device, comprising a pinhole lens optically coupled to a 
20.          As claim 12, the prior art of record taken alone or in combination, fails to disclose or render obvious a visual inspection device, comprising a pinhole lens optically coupled to a sensor, wherein the pinhole lens comprises a pinhole placed at a distal end of the pinhole lens to capture rays from an object to be inspected; wherein the front optical group is configured to focus, on the rear optical group, the rays which cross the pinhole, and wherein the rear optical group is configured to focus, on the sensor, the rays received from the front optical group; wherein the pinhole lens is configured to simultaneously focus, on the sensor, a bottom and side walls of a cavity of the object to be inspected; in combination with the rest of the limitations of claims 1 and 12.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 16, 2022
/Tri T Ton/